DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080192159 A1 (ISHII; Tatsuya) in view of US 5745195 A (Zhang; Hongyong). 



    PNG
    media_image1.png
    404
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    486
    481
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    564
    498
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    462
    495
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    401
    736
    media_image5.png
    Greyscale

Per claim 1, Ishii teaches an electronic device, comprising: a substrate [10]; a plurality of transversal signal lines [11a], disposed on the substrate [see figure 5]; a first vertical signal line [300a], disposed on the substrate, intersected with the transversal signal lines; a second vertical signal line [6a], disposed on the substrate, intersected with the transversal signal lines [see figure 5], wherein the second vertical signal line is connected to one of the transversal signal lines [source to gate region via the tft as disclosed by Applicant’s specification]; and a first shielding vertical line [110], disposed on the substrate, wherein an orthogonal projection of the first shielding vertical line on the substrate is located between an orthogonal projection of the first vertical signal line on the substrate and an orthogonal projection of the second vertical signal line on the substrate [see figures 3-4, specifically 300, and 6a, in figure 3 300a and 6a are formed at each pixel region, and the shielding layer 110 as shown in figure 4 is formed to extended between each line 300a and 6a from pixel region to pixel region].  
Ishii lacks the vertically lines and shielding layer extending in the vertical direction and the orthogonal direction extending in first direction, and wherein the transversal signal lines extend along a first direction, each of the first vertical signal line, the second vertical signal line and the first shielding vertical line extends along a second direction, and the first direction and the second direction are intersected with each other.  However, Zhang teaches the vertically lines and shielding layer extending in the vertical direction and the orthogonal direction extending in first direction, and wherein the transversal signal lines extend along a first direction, each of the first vertical signal line, the second vertical signal line and the first shielding vertical line extends along 
Per claim 2, Ishii teaches the electronic device according to claim 1, further comprising a plurality of pixel structures disposed on the substrate, wherein one of the pixel structures is surrounded by adjacent two of the transversal signal lines and the second vertical signal line and comprises a pixel electrode [see figures 4, 9a relative to the scan and data lines], wherein the pixel electrode is overlapped with the first vertical signal line or the second vertical signal line in a direction perpendicular to the substrate [see figure 4].  
Per claim 3, Ishii teaches the electronic device according to claim 2, wherein the pixel electrode is overlapped with the first shielding vertical line [see figure 4].  
Per claim 5, Ishii teaches the electronic device according to claim 1.  Ishii lacks the first shielding vertical line is a transparent wire.  However, common knowledge teaches using a visible light transparent electrode and a UV shielding layer.  The light visible transparent portion would have improved aperture ratio and the UV shielding layer would protect the TFT.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 13, Ishii teaches the electronic device according to claim 1, further comprising a second shielding vertical line [the next pixel column], wherein the first vertical signal line is located between the first shielding vertical line and the second shielding vertical line [see figure 3].  
Per claims 14-15, Ishii teaches the electronic device according to claim 13, further comprising a third vertical signal line, wherein the third vertical signal line is located between the first vertical signal line and the second shielding vertical line, and a fourth vertical signal line, wherein orthogonal projections of the first vertical signal line and the third vertical signal line on the substrate are located between the orthogonal projection of the second vertical signal line on the substrate and an orthogonal projection of the fourth vertical signal line on the substrate [see figure 3, the third and fourth vertical lines would be the next columns over from the second shielding vertical layer].  
[see figure 4].  

Claims 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080192159 A1 (ISHII; Tatsuya) in view of US 5745195 A (Zhang; Hongyong), as applied to claims above 1-3, 5, 13-15, and 18, and further in view of US 20190129265 A1 (SIM; Jun Bo et al.) 

    PNG
    media_image6.png
    314
    437
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    349
    451
    media_image7.png
    Greyscale

Per claim 4, Ishii teaches the electronic device according to claim 2. Ishi lacks the pixel electrode traverses the second vertical signal line, the pixel electrode has a central trunk portion, and the second vertical signal line is overlapped with the central trunk portion the pixel electrode traverses the second vertical signal line, the pixel electrode has a central trunk portion, and the second vertical signal line is overlapped with the central trunk portion.  However, Sim teaches a pixel electrode traverses the second vertical signal line, the pixel electrode has a central trunk portion [horizontal trunk portion], and the second vertical signal line is overlapped with the central trunk portion [vertical trunk portion].  Improved viewing angle would have been and expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pixel structure of Sim with Ishi. 
Per claim 19, Ishii teaches the electronic device according to claim 1, further comprising a plurality of pixel structures [9a] and a third vertical signal line [the trunk], wherein the pixel structures are arranged on the substrate in an array, the second vertical signal line is located between the third vertical signal line and the first vertical signal line [using the adjacent pixel column data lines and shielding lines], and the first vertical signal line, the second vertical signal [adjacent does not mean directly adjacent].  
Per claim 20, Ishii teaches the electronic device according to claim 19, further comprising a second shielding vertical line disposed on the substrate [adjacent shielding layer], wherein an orthogonal projection of the second shielding vertical line on the substrate is located between the orthogonal projection of the second vertical signal line on the substrate and an orthogonal projection of the third vertical signal line on the substrate [the trunk of the adjacent pixel].  
Claim 6-8, 10-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080192159 A1 (ISHII; Tatsuya) in view of US 5745195 A (Zhang; Hongyong), as applied to claims above 1-3, 5, 13-15, and 18, and further in view of common knowledge as evidenced by US 20040105051 A1 (Chuang, Li-Sen et al.) and US 20050237465 A1 (Lu, Ruibo et al.)

    PNG
    media_image8.png
    765
    493
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    483
    655
    media_image9.png
    Greyscale

Per claim 6, Ishii teaches the electronic device according to claim 1.  Ishii lacks, but common knowledge teaches, a common knowledge teaches IPS with a common electrode line disposed on the substrate, wherein the common electrode line is located between the adjacent two of the transversal signal lines, wherein the common electrode line is intersected with the first vertical signal line and the second vertical signal line.  Improved viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
[inherent to the combination as the shielding layer is below the TFT].  
Per claims 10-11, Ishii teaches the electronic device according to claim 6, further comprising a plurality of pixel structures disposed on the substrate, wherein one of the pixel structures is located between adjacent two of the transversal signal lines and comprises a pixel electrode, wherein a film layer of the first shielding vertical line is located between a film layer of the common electrode line and a film layer of the pixel electrode [see Ishii insulting layers].  
Per claim 11, Ishii et al. teaches the electronic device according to claim 6, further comprising a plurality of pixel structures disposed on the substrate, wherein one of the pixel structures is located between adjacent two of the transversal signal lines and comprises a pixel electrode, wherein a film layer of the common electrode line is located between a film layer of the first shielding vertical line and a film layer of the pixel electrode [see Ishii’s insulating layers].  
Per claim 12, Ishii et al. teaches the electronic device according to claim 6, wherein the common electrode line comprises a first line and a second line, and the first shielding vertical line is overlapped with the first line, the second line, or both the first line and the second line [inherent to the combination].  
Per claims 16-17, Ishii et al. teaches the electronic device according to claim 1.  However, IPS type electrodes place common electrodes on the substrate which would thus function as a shielding electrode, connected to the first shielding vertical line, wherein the first shielding vertical line is completely located between adjacent two of the transversal signal lines.  Improve aperture ratio would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080192159 A1 (ISHII; Tatsuya) in view of US 5745195 A (Zhang; Hongyong), as applied to claims above 1-3, 5, 13-15, and 18, and further in view of common knowledge as evidenced by US 20040105051 A1 (Chuang, Li-Sen et al.) and US 20050237465 A1 (Lu, Ruibo et al.), as applied to claims 6-8 above, and further in view of US 20200209662 A1 (Chiu; Min-Hsuan et al.)

    PNG
    media_image10.png
    740
    479
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    383
    608
    media_image11.png
    Greyscale

Per claim 9, Ishii et al. teaches the electronic device according to claim 6.  Ishii et al. lacks, but Chiu teaches, at least one insulating layer and a conducting structure penetrating the at least one insulating layer, wherein the at least one insulating layer is disposed between the first shielding vertical line and the common electrode line, and the conducting structure electrically connects the first shielding vertical line and the common electrode line [see H1,H3, CH].  Improved aperture ratio would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the electrode layout of Chiu with Ishii et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871